                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

STARNET INSURANCE COMPANY                                                              PLAINTIFF

v.                                    No. 2:18-cv-2026

SHEPARD GROUP, LLC, et al.                                                         DEFENDANTS

                                           JUDGMENT

       Pursuant to the order entered in this case on this date, IT IS ORDERED AND ADJUDGED

that there is no coverage under StarNet’s policy number BA-15-12-00256 issued to Shepard

Group, LLC for any bodily injury, including to any passenger, property damage, medical expense,

or aircraft and physical damage sustained by any party, arising out of the June 8, 2016 accident.

StarNet has no duty to defend or indemnify Shepard Group, LLC in any suit or suits arising from

this accident, nor any duty to pay any settlement, judgment, fees, or costs resulting from such suit.

Plaintiff’s complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ADJUDGED this 3rd day of January, 2019.


                                                              /s/P. K. Holmes, III
                                                              P.K. HOLMES, III
                                                              CHIEF U.S. DISTRICT JUDGE
